Campbell, J:
Wilber sued in trover for the conversion of certain logs. The defense was, that they were his son’s property and purchased at execution sale by Harvey Goodrich, under wdiom defendant claims. There was no evidence of the son’s title except that Benjamin Wilber was a bidder at the execution sale, and was claimed by his conduct to have become estopped from denying that title.
The judgment was proved by what was set up as a transcript from the docket of John Stevenson. -It is not certified as a transcript by either Stevenson or any one -else purporting to be a justice or to hold his docket. In the absence of such a certificate it could have been proved -by the oath of Stevenson; but although he was sworn, he Aras not called on to prove the judgment. — See G. L., § 5489-90.
The entry contains enough to show a valid judgment on issue joined and trial betAveen parties Avho appeared'in court. It further appeared that the suit was an attachment proceeding and seemingly regular, but this Avas of no importance to sustain the judgment. The files were properly proved by secondary evidence, and except for the informality in the transcript there appears no defect in the proofs.
The question of estoppel Avas fairly submitted to the jury. If Wilber attended and bid at the sale, and induced Goodrich to act on the supposition that he made no claim of title, that would be proper evidence against him.
We regret that the formal slip requires us to reverse the judgment, with costs, and order a neiv trial.
The other Justices concurred.